Citation Nr: 0722442	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-24 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to establish veteran status for the purpose of VA 
disability compensation benefits on the basis of the 
veteran's military discharge.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had recognized service from August 1968 to May 
1969, and from May 1969 to May 1970.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a letter decision, circa July 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on the part of the veteran.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained by the VA.

2.  In March 1982, the RO, via an Administrative Decision, 
determined that the veteran's discharge from service 
constituted a bar to all VA benefits.  

3.  The evidence received subsequent to the March 1982 RO 
Decision includes written statements and testimony before an 
RO hearing officer.  This evidence does raise a reasonable 
possibility of substantiating the veteran's claim.  


CONCLUSIONS OF LAW

1.  The March 1982 RO Administrative Decision finding that 
the veteran's discharge from service constituted a bar to all 
VA benefits is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1981); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

2.  New and material evidence has been submitted, and the 
claim has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran entered onto active duty in August 1968.  After 
the veteran finished his basic training and additional 
combat-related training, he was shipped to the Republic of 
Vietnam.  While there, he was injured and received treatment 
for said injury.  During his time in Vietnam, he was asked to 
re-enlist in the Army.  The veteran agreed to do so with the 
knowledge that such a re-enlistment would extend his tour of 
duty.  Following his re-enlistment, the veteran was rotated 
to CONUS.  

After the veteran returned to CONUS, he subsequently went 
AWOL (absent without leave).  Per the records, the veteran 
was in an AWOL status for 191 day.  The veteran was 
discharged from the service with an "other than honorable 
discharge".  This occurred in May 1970.  Seven years later, 
a DOD Discharge Review Board upgraded the veteran's discharge 
to a "general discharge".  In upgrading the discharge, the 
Board noted that the veteran was a recipient of a Purple 
Heart Medal, a Combat Infantryman Badge, and a Bronze Star 
Medal, and that the veteran had served admirably in combat.  
The Board further reported that the veteran had not been a 
disciplinary problem and that the AWOL was the only blemish 
in his record.  

The upgraded discharge information was forwarded to the RO, 
which subsequently issued a determination in March 1982.  
Specifically, that determination found that the veteran was 
not eligible for benefits because he was discharged under 
other than honorable conditions by reason of being AWOL for a 
continuous period of 180 days or more.  The RO further found 
that the veteran had not supplied compelling reasons as to 
his absence.  It was further found that evidence did not show 
any disqualifying mental defect that would have affected or 
caused his absence.  The RO thus concluded that the 
claimant's discharge for the period of service indicated 
constituted a bar to all VA benefits.  

The veteran was notified of the March 1982 administrative 
decision but he did not appeal the matter to the Board for 
readjudication.  Thus, that decision became final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006).

Nearly twenty-one years later, the veteran submitted a claim 
to the RO requesting that his claim be reopened.  This 
occurred in March 2003.  The RO has denied the veteran's 
request and he has appealed to the Board for review.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) became effective in November 2000.  This liberalizing 
legislation is applicable to all claims for VA benefits, to 
include claims to reopen previously denied claims of service 
connection.  Besides eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(c) (2006).  In August 2001, VA 
issued regulations to implement the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006)).  The amendments, 
which apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which was made 
effective August 29, 2001.  Special provisions apply to 
claims to reopen finally adjudicated claims filed after 
November 9, 2000, and provide in some circumstances for VA to 
obtain additional service department evidence or medical 
records.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2006)).  Because the veteran's request 
to reopen the previously denied claim of whether the 
character of the veteran's discharge constitutes a bar to VA 
benefits was received in March 2003, these regulatory 
provisions apply.  The Board observes, however, that the VCAA 
appears to have left intact the requirement that a claimant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 (West 2002).  It is specifically noted that 
nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002 & Supp. 2006).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received, it is the Board's conclusion that 
the VCAA does not preclude the Board from adjudicating the 
appellant's claim.  This is so because the Board is taking 
action favorable to the appellant in reopening the veteran's 
claim, and the decision at this point poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

When the veteran submitted his claim to reopen, the veteran 
submitted a number of written statements concerning his AWOL 
status.  He reported that after he returned from Vietnam, he 
was unable to cope with others.  He stated that he suffered 
sleeplessness and nightmares.  He further stated that one of 
his parents possibly had cancer and he went home to assist 
the other parent.  

As noted above, the claim has been the subject of an adverse 
prior final decision.  As a result, service connection for 
this disorder may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2006).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996). However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As reported above, the March 1982 decision found that the 
veteran was barred from receiving VA benefits because he was 
AWOL for a period of 180 days or more, and that he did not 
provide any information as to why he was gone for such a long 
period of time.  Since then, the veteran has submitted 
written statements and he has proffered testimony concerning 
his state of mind after he returned to CONUS from Vietnam.  

This evidence is new.  It was not of record prior to March 
1982.  This evidence is material because it does provide 
information that was not previously submitted, and said 
information is a key component in determining whether the 
veteran is eligible for benefits.  Hence, it is the 
conclusion of the Board that this evidence is material 
because it does relate to a previously unestablished fact 
necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim is 
reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c) (2006).  
Hence, the claim will be remanded for the purpose of 
obtaining additional information from the veteran concerning 
his reasons for going AWOL.  


ORDER

New and material evidence has been received to reopen the 
claim to establish veteran status for the purpose of VA 
disability compensation benefits on the basis of the 
veteran's military discharge.  To this extent, the appeal is 
granted.


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim, the VA has a duty to develop the veteran's 
claim prior to the issuance of a decision on the merits of 
the claim.  

In order to qualify for VA benefits, a claimant must be a 
"veteran."  Frasure v. Principi, 18 Vet. App. 379, 385 
(2004); see also Cropper v. Brown, 6 Vet. App. 450, 452 
(1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
Section 101(2) of the U.S. Code defines a "veteran" as, 
inter alia, a person "who was discharged or released [from 
service] under conditions other than dishonorable."  38 
U.S.C.A. § 101(2) (West 2002).  A claimant receiving a 
discharge under other than honorable conditions may be 
considered to have been discharged under dishonorable 
conditions in certain circumstances.  See 38 U.S.C.A. § 5303 
(West 2002); 38 C.F.R. § 3.12 (2006).

In pertinent part, 38 U.S.C.A. § 5303(a) (West 2002) provides 
that the discharge of any person from the Armed Forces on the 
basis of an absence without authority from active duty for a 
continuous period of at least 180 days if such person was 
discharged under conditions other than honorable, unless such 
person demonstrates to the satisfaction of the VA Secretary 
that there are compelling circumstances to warrant such 
prolonged unauthorized absence, shall bar all rights of such 
person under laws administered by the Secretary based upon 
the period of service from which discharged or dismissed, 
notwithstanding any action subsequent to the date of such 
discharge by a board established pursuant to 10 U.S.C. § 1553 
(West 2002).  See also 38 C.F.R. § 3.12(c)(6) (2006).

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the nation.  
Additionally, consideration may be given to reasons offered 
by the claimant including family emergencies or obligations.  
These reasons should be evaluated in terms of the person's 
age, cultural background, educational level, and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself or herself and not how the 
adjudicator might have reacted.

Hardship or suffering incurred during overseas service, or as 
a result of combat wounds of other service-incurred or 
aggravated disability, is to be carefully and sympathetically 
considered in evaluating the person's state of mind at the 
time the prolonged AWOL period began.  The existence of a 
valid legal defense that would have precluded conviction for 
absence without leave is also a factor to be used in 
determining whether there are compelling circumstances to 
warrant the prolonged unauthorized absence.  38 U.S.C.A. § 
5303 (West 2002); 38 C.F.R. § 3.12(c)(6)(i-iii) (2006).

Moreover, if it is established to the satisfaction of the 
Secretary that a person in the Armed Forces was insane at the 
time of the commission of the offense leading to the 
discharge, then such person will not be barred from receiving 
benefits administered by the Secretary based upon the period 
from which such person was separated.  38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b) (2006); see also 38 C.F.R. § 
3.354 (2006) (defining insanity for purposes of determining 
cause of discharge from service).

As a general matter, an insane person is considered one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits due to disease, a more or less 
prolonged deviation from his normal method of behavior; or 
who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(a) (2006).

In VAOPGCPREC 20-97 (May 22, 1997), VA's Office of General 
Counsel provided guidance in the interpretation of the 
definition of insanity in accordance with section 3.354.  It 
was observed that behavior involving a minor episode or 
episodes of disorderly conduct or eccentricity does not fall 
within the definition of insanity.  It was then indicated 
that a determination of the extent to which an individual's 
behavior must deviate from his/her normal method of behavior 
could best be resolved by adjudicative personnel on a case-
by-case basis in light of the authorities defining the scope 
of the term insanity.  The opinion further clarified that the 
phrase "interferes with the peace of society" in the 
regulation referred to behavior which disrupted the legal 
order of society.  The term "become antisocial" in the 
regulation referred to the development of behavior, which was 
hostile or harmful to others in a manner, which deviated 
sharply from the social norm, and which was not attributable 
to a personality disorder.  Also, the reference to "accepted 
standards of the community to which by birth and education" 
an individual belonged required consideration of an 
individual's ethnic and cultural background and level of 
education.  It was stated that the regulatory reference to 
"social customs of the community" in which an individual 
resided required assessment of an individual's conduct with 
regard to the contemporary values and customs of the 
community at large.

The insanity exception to the bar to VA benefits only 
requires that insanity be shown to exist at the time of the 
commission of the offense leading to discharge; there need 
not be a causal connection between the insanity and the 
misconduct.  See Struck v. Brown, 9 Vet. App. 145, 154 
(1996), citing Helige v. Principi, 4 Vet. App. 32, 34 (1993); 
see also VAOPGCPREC 20-97.  There still must be competent 
evidence, though, establishing the appellant was insane at 
the time of the offenses in question leading to the other 
than honorable discharge.  See Zang v. Brown, 8 Vet. App. 
246, 254 (1995).

Therefore, it is the opinion of the Board that additional 
information should be obtained from the veteran concerning 
his AWOL status, and as such, the claim is remanded for the 
purpose of obtaining additional information.  Hence, to 
ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should contact the veteran 
and ask that he provide an additional 
statement concerning his tour of duty 
after he returned to CONUS from Vietnam.  
Of interest are statements concerning his 
mental status immediately prior to his 
going on AWOL.  

The RO/AMC should further ask the veteran 
to provide additional information 
concerning the following:

a.  The veteran should be asked why, 
specifically, he went AWOL after serving 
honorably in combat.

b.  The veteran has also claimed that 
either his father or mother was diagnosed 
with cancer and that he left the service 
in order to assist his parents.  The 
veteran should be asked to provide 
additional information concerning this 
assertion.  If possible, the veteran 
should submit a statement from any 
individuals, including one or both of his 
parents, which could confirm the 
veteran's assertion.  

c.  The veteran should provide 
information concerning what he did for 
the 191 days he was in an AWOL status.  
Did he provide assistance to his parents, 
did he work and provide money to his 
parents, did he hide from the US Army, 
etcetera?  

d.  The veteran should provide 
information concerning his apprehension 
by the FBI.  Specifically, the veteran 
should comment on how the FBI tracked him 
down and where they found him when he was 
arrested.  

Any information concerning this time 
period is relevant and the information 
obtained should be included in the claims 
folder.

2.  The veteran's claims folder should be 
forwarded to a VA psychiatrist, who after 
review of the file should offer an 
opinion as to whether or not the veteran 
was insane, as that term is applied in VA 
regulations, when he went AWOL.  To the 
extent practicable, the reviewing 
psychiatrist should also identify what 
specific psychiatric disabilities, if 
any, were present at the time the veteran 
went AWOL.  If deemed to be necessary by 
the reviewing psychiatrist, the veteran 
should be afforded a VA examination in 
order to resolve these questions.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2006); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


